Citation Nr: 0009855	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-43 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION


The veteran had active military service from March 1943 to 
May 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an April 1996 rating decision, 
in which the RO increased the veteran's disability rating for 
his service-connected anxiety hysteria from noncompensable to 
10 percent, effective from September 1995.  An NOD was filed 
in September 1996, and the RO issued an SOC in October 1996.  
A substantive appeal was also filed in October 1996.  In a 
June 1997 rating decision, the RO increased the disability 
rating for anxiety hysteria from 10 percent to 30 percent, 
effective from November 1996.

In a December 1997 rating decision, the veteran's anxiety 
hysteria disability was redesignated as PTSD.  The 30 percent 
rating was confirmed and continued.  Supplemental statements 
of the case (SSOC) were issued in June 1997, December 1997, 
and June 1998.  In August 1998, the veteran testified before 
the undersigned Member of the Board during a Travel Board 
hearing at the VARO in Hartford.  The veteran's appeal 
subsequently came before the Board, which, in a December 1998 
decision, remanded the case to the RO for additional 
development.  An SSOC was issued in September 1999. 





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in October 1996, the examiner reported 
that the veteran appeared to have elements of both panic 
disorder and PTSD, but that these were probably secondary 
to the veteran's generalized anxiety disorder.  

3. On VA examination in July 1997, the examiner reported that 
the veteran suffered from PTSD, and that his nightmares 
and memories had caused him to suffer significant anxiety 
that had resulted in his suffering repercussions in both 
his social and occupational functioning.  

4. In a January 1998 VA progress note, Laurence Schweitzer, 
M.D., reported that the veteran's level of functioning was 
below that actually reported in previous VA examinations, 
and that the veteran's current level of functioning 
allowed him to attend to his activities of daily living, 
but not much else.  

5. On VA examination in May 1999, the examiner noted that the 
veteran suffered from moderate PTSD and an anxiety 
disorder, and assigned a global assessment of functioning 
(GAF) score of 50, reflecting serious symptoms.  

6. Applying the rating criteria in effect before November 7, 
1996, the veteran's PTSD examination findings show a 
degree of social and industrial inadaptability that is 
"more than moderate but less than rather large" in 
degree, i.e., a definite level of impairment; the next 
higher level of social and industrial impairment, 
"considerable" in degree, is not supported by the 
evidence.  




7. Applying the rating criteria in effect on and after 
November 7, 1996, there is an approximate balance of 
positive and negative evidence as to whether the veteran's 
PTSD manifests occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 50 percent for PTSD have been 
met, under the schedular criteria in effect since November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132, 4.130, Diagnostic Code 
9411 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that, in a July 1945 rating 
decision, the veteran was service connected for anxiety 
hysteria.  The psychiatric disorder was evaluated as 50 
percent disabling, effective from May 1945.  In July 1946, 
the veteran's disability rating was re-evaluated and 
determined to be noncompensable, effective from September 
1946. 

Thereafter, in February 1996, the veteran submitted to the RO 
a VA Form 21-4138 (Statement in Support of Claim), in which 
he requested that his service-connected disability be re-
evaluated.  

In April 1996, the RO received medical records from the VA 
Medical Center (VAMC) in Newington, dated from February 1995 
to April 1996.  These records noted the veteran's treatment 
for PTSD and an anxiety disorder.  He was noted to be taking 
Valium and Halcion.  In addition, he underwent a brief 
psychiatric evaluation in December 1995.  He reported that he 
had served with the Third Army in Europe during World War II, 
as a tank destroyer.  He reported that he had received 
weapons fire and returned fire at the enemy, but had not been 
involved in hand-to-hand combat.  He recounted a combat 
experience in which a buddy had been shot in the chest, and 
he, the veteran, had been shot in the leg, following which a 
medic, who came to help both men, had been shot in the head 
and killed.  The veteran reported being angry and short-
tempered, and not getting along with people.  He also 
reported having nightmares of the war, avoiding movies and 
books regarding the war, and being unable to tolerate 
fireworks.  He indicated that he felt anxious and suffered 
from panic attacks.  The examiner's diagnosis was generalized 
anxiety disorder with panic, "rule out" chronic PTSD.

In October 1996, the veteran was medically examined for VA 
purposes.  He reported that, after he returned from the war, 
he had problems with shaking, irritability, and anger.  He 
indicated that he had been employed by Standard Eye, and 
worked with the company for 35 years.  His job required him 
to do "piecework", but he found he could not complete the 
projects assigned because he was too nervous and preoccupied, 
and was unable to focus or pay attention to his work.  The 
veteran reported that he was ridiculed because of his 
shaking, as well as for his inability to complete piecework.  
He quit Standard Eye in 1982 due to stress, and stayed 
employed thereafter with odd jobs over the ensuing years 
until he retired.  In addition, the veteran reported that he 
suffered from anxiety and worried most of the time.  He also 
felt restless and keyed up, and was on edge.  He stated that 
his nervousness affected his ability to think straight, and 
that he had trouble sleeping and suffered from nightmares.  

Upon clinical evaluation, the veteran's long term memory was 
in good condition; his mood was dysthymic.  His cognitive 
function was found slightly impaired.  The veteran reported 
that he was not homicidal or suicidal, and the examiner found 
no evidence of paranoid ideation or any psychotic symptoms.  
The examiner also found the veteran's judgment good and his 
insight limited, and the veteran was noted to have a fear of 
public places, with occasional panic attacks.  The examiner's 
assessment included Axis I: a. Generalized anxiety disorder, 
b. rule out panic disorder with agoraphobia, c. rule out 
PTSD; Axis II: None; Axis III: a. coronary artery disease, b. 
status post colon cancer, c. non-insulin dependent diabetes 
mellitus, d. hypercholesterolemia; Axis IV: Psychosocial 
stressors: a. loss of employment, b. conflicted relationship 
with brother; Axis V: Global assessment of functioning (GAF) 
- present - 65, previous - 65.  In summary, the examiner 
reported that the veteran appeared to have elements of both 
panic disorder and PTSD, but these, in light of his overall 
generalized anxiety disorder, were probably secondary to his 
generalized anxiety disorder.  

In July 1997, the veteran underwent an additional medical 
examination for VA purposes.  The examiner noted that the 
veteran was a loner, lived with his mother, and had had his 
last job in 1982.  It was also noted that the veteran 
suffered from intrusive thoughts and nightmares based on his 
combat experiences in World War II.  The veteran reported 
that he did not like to talk about his memories of the war, 
and that he had not had any relationships with other persons 
since the war.  He indicated that he had not left the state 
of Connecticut since returning from the war, except for a 
short visit to Florida nine years previously.  The veteran 
complained of insomnia, and reported that he had tried to 
kill himself in 1962.  He also indicated that he was 
hypervigilant and watchful of his surroundings, and did not 
like crowds.  

On clinical evaluation, the veteran's speech was noted as 
well articulated, his mood anxious, and his affect 
appropriate.  There was no evidence of a thought disorder, 
and the veteran denied current hallucinations, delusions, and 
suicidal or homicidal ideas.  Furthermore, the examiner found 
no evidence of any cognitive deficit, and the veteran was 
noted to be oriented times-three.  The examiner's diagnoses 
included Axis I:  PTSD; Axis II:  None; Axis III:  a. 
coronary artery disease, b. status-post colon cancer; c. non-
insulin-dependent diabetes mellitus, d. hyper-
cholesterolemia, e. status post leg wound in World War II; 
Axis IV:  Psychosocial stressors - social isolation; GAF: 
current - 60, previous - 60.  

The examiner further reported that the veteran met the 
criteria for PTSD, and that the veteran's nightmares and 
memories had caused him to suffer significant anxiety that 
had caused him repercussions in his social and occupational 
functioning.  The consequences of the disorder were reported 
to have had a mild to moderate effect on his working 
performance, and a moderate effect on his interpersonal 
relations.  

In March 1998, the RO received a medical record from the VAMC 
in West Haven, entitled "Psychiatry Attending Progress 
Note," dated in January 1998.  The progress note was written 
by Dr. Schweitzer, the veteran's treating psychiatrist at 
that VA facility.  Dr. Schweitzer reported that he had 
reviewed the previous VA examination report, and found that 
the GAF score of 60 was far above the veteran's actual level 
of functioning.  He noted that the veteran was an isolate, 
largely homebound, and avoided crowds and normal interaction 
with people.  He also reported that the veteran's work 
performance had been affected by his inability to tolerate 
stress, and that he had been forced to retire early due to 
difficulties with concentration and persistence.  In 
addition, Dr. Schweitzer stated that the veteran's current 
level of functioning allowed him to attend to his activities 
of daily living (ADL), but not much else.  Furthermore, he 
indicated that the veteran had been misdiagnosed for the 
majority of his post World War II years, that his inability 
to function had not been fully appreciated, and that his 
disability was related to the effects of wartime combat 
trauma.  

In June 1998, the RO received a Statement In Support of Claim 
in which the veteran requested that an independent 
examination be conducted to resolve the conflicting diagnoses 
as to the severity of his condition.  


In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the VARO in Hartford.  
During his testimony, the veteran reiterated previously made 
complaints and findings, as were noted on VA examination.  In 
addition, the veteran reported that he saw Dr. Schweitzer 
regularly, and that he participated in a World War II therapy 
support group.  Furthermore, the veteran's representative 
requested that the Board attach more probative value to the 
January 1998 progress note from Dr. Schweitzer, instead of 
the findings noted in the VA examination report of July 1997.  

Thereafter, the RO received VAMC Newington medical records, 
dated from November 1995 to July 1999.  In particular, these 
records noted the veteran's participation in group therapy 
sessions with other combat veterans.  His mood was noted as 
anxious and euthymic, and he complained of sleep problems.  

In May 1999, the veteran again underwent a VA examination.  
He recounted his service history and his experiences in 
combat.  He indicated that he had never been married and that 
he was very lonely.  He reported sleep disturbance with 
nightmares four times a month, and being very nervous and 
without friends.  The veteran also described his mood as 
being depressed.  On clinical evaluation, there was no 
evidence of homicidal/suicidal ideation, or psychotic 
symptomatology.  He reported losing things easily.  The 
examiner noted the veteran to be a good historian, alert and 
orientated by three.  It was also noted that his cognitive 
level was difficult to ascertain, given that he appeared to 
be afraid of trying during administered tests.  In addition, 
the examiner noted the veteran's reports of symptoms of PTSD, 
including anxiety, nightmares, and intrusive memories, 
startle response, some paranoia, hypervigilance, and 
difficulty being around people and crowds.  The veteran 
reported that his symptoms appeared to be getting worse as 
his health deteriorated.  

The examiner's diagnosis was Axis I: PTSD, moderate; symptoms 
of generalized anxiety disorder; Axis II: None; Axis III: 
Diabetes, high blood pressure, status-post blood pressure, 
hypercholesterolemia; Axis IV: Stressors, including profound 
social isolation, and failing health; Axis V: Global 
Assessment of Functioning - 50.  


II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1999).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and the 
veteran was notified of its decision in a December 1997 SSOC, 
which at that time denied him an evaluation greater than 30 
percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Fischer v. West, 11 Vet.App. 
121, 123 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997) (per 
curiam order).  In reviewing this case, the Board must 
therefore evaluate the veteran's psychiatric disorder under 
both the old and current regulations to determine whether he 
is entitled to an increased evaluation under either set of 
criteria.  

Prior to the regulatory changes, as in effect before November 
7, 1996, the severity of a psychiatric disability was based 
upon evaluating how the actual symptomatology affected social 
and industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9400, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating was to be assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment.  A 30 percent rating was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was assigned when symptomatology was less than that 
for a 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

It should be noted that the United States Court of Veterans 
Appeals has held that the term "definite" in 38 C.F.R. § 
4.132 was qualitative in character, and invited the Board to 
construe the term in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision.  Hood v. Brown, 4 Vet.App. 301 (1993); 38 
U.S.C.A. § 7104(d)(1).  In a precedent opinion, the VA 
General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  The term was held to represent a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board and the RO are bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(d)(1) (West 
1991).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 6, 1996, criteria, the 
currently assigned 10 percent evaluation is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1999).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  In 
reviewing the evidence of record, the Board notes that the 
veteran worked for 35 years with Standard Eye following his 
release from active service.  He reported that he suffered 
from physical shaking and nervousness, and had difficulty 
concentrating on his work.  He reported leaving Standard Eye 
due to stress, and worked odd jobs until his retirement.  
During VA examinations in October 1996 and July 1997, the 
veteran reported that he was constantly nervous and this 
affected his ability to think straight.  He also had trouble 
sleeping, suffered nightmares, and had intrusive thoughts.  
The examiner in 1996 noted that the veteran suffered from 
PTSD and a panic disorder, and that both were secondary to 
his generalized anxiety disorder.  The examiner in 1997 noted 
that the veteran's nightmares and memories of the war had 
caused him to suffer significant anxiety, and that this had 
caused him repercussions in his social and occupational 
functioning.  

The Board notes that both examiners found the veteran's PTSD 
symptoms to be moderate in degree.  The veteran was assigned 
GAF scores of 60 and 65.  The Board notes that a GAF score of 
60 is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 65 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  

In January 1998, Dr. Schweitzer reported that the veteran's 
symptoms were more severe than they had been reported on 
previous VA examinations.  He further reported that the 
veteran was homebound and avoided socializing with others.  
Dr. Schweitzer also noted that the veteran's inability to 
function had not been fully appreciated.  

On VA examination in May 1999, the veteran did not evidence 
homicidal/suicidal ideation or psychotic symptomatology.  He 
reported losing things easily.  The examiner noted that the 
veteran was a good historian, alert, and orientated by three.  
The veteran reported suffering symptoms of PTSD, including 
fear of crowds, hypervigilance, startle response, sleep 
disturbance, and intrusive thoughts.  The examiner found him 
to be suffering from moderate PTSD and an anxiety disorder.  
The veteran was assigned a GAF of 50 reflecting serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  In 
this instance, the veteran has not shown that his disability 
affects his ability to work, since he has not described any 
current employment.  In addition, in reviewing his past 
employment history, the veteran has reported that he was 
employed with the same company for 35 years, and worked odd 
jobs following that employment until his retirement.  
Furthermore, although the veteran has reported that he left 
Standard Eye due to on-the-job stress, there has been no 
evidence presented that his work performance was other than 
satisfactory.  

The veteran does not appear, from the evidence of record, to 
be considerably impaired in his ability to establish or 
maintain effective or favorable relationships with people.  
As the evidence indicates, the veteran has reported that he 
is a loner, and that he has had three relationships with 
women, which subsequently failed.  However, VA examinations 
of the veteran found his symptomatology to be moderate, and 
he is currently in receipt of a 30 percent rating, which 
reflects definite impairment of social and industrial 
functionability.  With the rating criteria under 38 C.F.R. 
§ 4.132, we note that, as discussed above, the term 
"definite," used to quantify the degree of impairment for a 
30 percent disability rating for mental disorders under 
section 4.132, is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  We find that such a 
degree of disability is consistent with the symptomatology 
and findings reported on VA examinations in 1996, 1997, and 
1999.

Therefore, the Board concludes that the veteran has not shown 
considerable social or industrial impairment to warrant a 50 
percent disability rating under section 4.132, DC 9411.  
Since the veteran has not been found to meet the schedular 
criteria for an increased rating to 50 percent, the Board 
logically concludes he also does not meet the schedular 
criteria for a 70 percent, or higher, disability rating, 
under those previous rating criteria.  

On the other hand, we find that, applying the current (new) 
criteria, as codified at 38 C.F.R. § 4.130, the evidence is 
both for and against an increased rating.  As noted above, 
under section 4.126, the rating agency shall assign an 
evaluation based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely 
upon the examiner's assessment of the level of disability at 
the moment of the examination.  

The Board is cognizant, as noted above, that the veteran's 
anxiety has been related to his PTSD.  In particular, upon VA 
examination in 1997, the examiner reported that the veteran 
suffered from PTSD, and that his combat-related nightmares 
and memories had caused him to suffer significant anxiety 
that had resulted in repercussions in his social and 
occupational functioning.  While the examiner in 1997 noted 
that the veteran suffered from moderate symptomatology with 
respect to PTSD, in 1998 Dr. Schweitzer reported that the 
veteran's condition was much more severe than reflected in 
the previous VA examination.  Thereafter, the examiner 
reported in May 1999 that the veteran suffered from moderate 
PTSD and an anxiety disorder.  He assigned a GAF score of 50, 
reflective of serious impairment.  We note that a GAF score 
represents a person's overall level of functioning pertaining 
to psychological, social, and occupational functioning.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 
supra. 

We thus find that, when we take all of the medical findings 
into account, in particular, the examiner's findings in 1997 
in which the veteran's anxiety was reported as related to his 
combat-related nightmares and intrusive thoughts; 
Dr. Schweitzer's opinion noting the severity of the veteran's 
PTSD symptoms; and the GAF score of 50 assigned during the 
1999 VA examination, reflecting the veteran's overall 
condition with respect to anxiety and PTSD, we find that the 
evidence as between a 30 percent rating and a 50 percent 
rating under section 4.130, DC 9411, does not support the 
higher rating by a preponderance, but is in relative 
equipoise, and we therefore give the benefit of the doubt to 
the veteran and award the higher of the two ratings.  In 
particular, we note that, in reaching this conclusion, we 
find a reasonable doubt as to the severity of the veteran's 
motivation and mood and his difficulty in establishing and 
maintaining effective work and social relationships.  

With respect to whether a 70 percent or 100 percent schedular 
rating is warranted under the new criteria, the Board 
observes that our grant of an increase to 50 percent has been 
granted through the exercise of the reasonable doubt/benefit 
of the doubt doctrine and that, as discussed above, we do not 
find that the preponderance of the evidence fully supports 
even that evaluation.  Thus, with respect to a higher rating 
under the new criteria, we will simply note that the overall 
evidence of record does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Furthermore, the evidence does not reflect total occupational 
and social impairment, due to such symptoms as: gross 
impairment in though processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130.  


ORDER

Entitlement to an increased rating of 50 percent for post-
traumatic stress disorder is granted, under the schedular 
criteria in effect on and after November 7, 1996.  This award 
is subject to the laws and regulations governing the payment 
of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

